Campbell, J.,
delivered the opinion of the court.
In view of the fact that the circuit court refused the instruction no. 7 in the record and gave one in lieu of it, which was destroyed by the counsel who asked it, our conclusion is to consider the case as if instruction no. 7 was not in it. This is the just course, since counsel by destroying the substituted instruction precluded the possibility of determining by inspection what was the action of the court. In examining the other instructions in the case, the only error discovered is as to some given at the request of the defendant, notwithstanding which a verdict was rendered for the plaintiff, and while we doubt its correctness it is not without evidence to support it, and we are unwilling to disturb it.

Affirmed.